DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/26/2020 and 03/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-17,20,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsson; Pär et al. (US 2017/0051873).
	Regarding claim 14, Martinsson et al. discloses:
A control assembly (140, Fig 1, paras 25-30) for selectively controlling actuation of an electric motor (120) arranged to power a working assembly (130) of a hand-held power tool (100), the control assembly being configured to provide the selective control based on combined performance of two dissimilar operator actions (abstract), the control assembly (140) comprising: 
an electronic control unit (para 46 –“other processing circuitry”); and 
a switch member (228) configured to be operable to an actuated state responsive to an enabling action comprising a first of the two dissimilar operator actions (para 29, abstract); and 
a throttle control member (200) configured to become operable responsive to actuation of the throttle control member past a first movement threshold while the switch member (228) is in the actuated state, and 
wherein actuation of the throttle control member (200) past the first movement threshold comprises a second of the two dissimilar operator actions (para 29, abstract), and 
wherein the throttle control member (200) is configured to remain repeatedly operable responsive to actuation of the throttle control member above a second movement threshold (via 530, Figs 9-10) located below the first movement threshold, even if the switch member is brought to a non-actuated state (paras 44-46), and 
wherein actuation of the throttle control member (200) to below the second movement threshold (via 530, Figs 9-10) is configured to render the throttle control member non-operable until renewed combined performance of the first and second dissimilar operator actions (paras 44-46).
Martinsson et al. teaches the invention as discussed above, but in different embodiments.
However, a skilled artisan would readily recognize the benefit of combining the teachings of Martinsson et al. to construct the apparatus as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Martinsson et al. to construct Applicant’s invention as discussed.
The motivation to do so is that it would provide an apparatus where the throttle lockout mechanism and trigger should not be able to be inadvertently actuated nearly simultaneously (paras 5-6).

Regarding claim 15/14, Martinsson et al. discloses wherein the throttle control member (200) is configured to become operable responsive to actuation of the throttle control member to within a span past the first movement threshold and below a third movement threshold (via 530, Figs 9-10 – as the user moves the trigger) while the switch member (228) is in the actuated state.

Regarding claim 16/14, Martinsson et al. discloses wherein the throttle control member is operable to be actuated between an unactuated position located below the second movement threshold and a maximum movement position located above the first movement threshold (via 530, Figs 9-10 – as the user moves the trigger, or at resting position).

Regarding claim 17/16, Martinsson et al. discloses wherein the throttle control member is biased towards the unactuated position (via 530, Fig 9).

Regarding claim 20/16, Martinsson et al. discloses wherein the electronic control unit is arranged to control the operation of the electric motor starting at zero revolutions per minute responsive to actuation of the throttle control member past the first movement threshold while the switch member is in the actuated state and up to a maximum available revolutions per minute responsive to actuation of the throttle control member towards the maximum movement position (via 530, Figs 9-10 – as the user moves the trigger).

Regarding claim 25/14, Martinsson et al. discloses a hand-held power tool comprising a control assembly according to claim 14 (abstract, paras 5,6,44-45).

Regarding claim 26/25, Martinsson et al. discloses wherein the hand-held power tool is at least one of: a chainsaw; a trimmer; an edger; a mower; a blower or the like (para 2).

Claim(s) 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsson; Pär et al. (US 2017/0051873) in view of Jaeschke (US 2760611).
Regarding claim 18/14, Martinsson et al. discloses the invention as discussed above, except wherein the throttle control member is arranged to operate a potentiometer upon actuation thereof.
Jaeschke teach an apparatus wherein the throttle control member is arranged to operate a potentiometer upon actuation thereof (Claims 5,11 and 15), to vary the speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. wherein the throttle control member is arranged to operate a potentiometer upon actuation thereof, as Jaeschke teach.
The motivation to do so is that it would allow one to vary the speed as desired (claims 5,11 and 15 of Jaeschke).


Regarding claim 21/18, Martinsson et al. discloses the invention as discussed above, except wherein the first, second and/or third movement thresholds are defined by potentiometer output values corresponding to predefined amounts of actuation of the throttle control member.
Jaeschke teach an apparatus wherein the first, second and/or third movement thresholds are defined by potentiometer output values corresponding to predefined amounts of actuation of the throttle control member (Claims 5,11 and 15), to vary the speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. wherein the first, second and/or third movement thresholds are defined by potentiometer output values corresponding to predefined amounts of actuation of the throttle control member, as Jaeschke teach.
The motivation to do so is that it would allow one to vary the speed as desired (claims 5,11 and 15 of Jaeschke).

Regarding claim 22/21, Martinsson et al. discloses the invention as discussed above, except wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values.
Jaeschke teach an apparatus wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values (Claims 5,11 and 15), to vary the speed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values, as Jaeschke teach.
The motivation to do so is that it would allow one to vary the speed as desired (claims 5,11 and 15 of Jaeschke).

Regarding claim 23/22, Martinsson et al. in view of Jaeschke discloses the invention as discussed above, except the use of specific values or limits for the thresholds.
Jaeschke teach an apparatus wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values (Claims 5,11 and 15), to vary the speed.
Jaeschke does not explicitly mention wherein the span past the first movement threshold and below the third movement threshold is between 5 and 15 percent of a 100 percent potentiometer value corresponding to the maximum movement position.
However, a skilled artisan would readily recognize the benefit of wherein the span past the first movement threshold and below the third movement threshold is between 5 and 15 percent of a 100 percent potentiometer value corresponding to the maximum movement position, since it would depend on desired speed, safety and efficiency (protection of the motor, fuel savings) of the apparatus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values, as Jaeschke teach.
The motivation to do so is that it would allow one to vary the speed as desired (claims 5,11 and 15 of Jaeschke and depend on desired speed, safety and efficiency (protection of the motor, fuel savings) of the apparatus).

Regarding claim 24/22, Martinsson et al. in view of Jaeschke discloses the invention as discussed above, except the use of specific values or limits for the thresholds.
Jaeschke teach an apparatus wherein the span past the first movement threshold and below the third movement threshold is defined by the corresponding potentiometer output values (Claims 5,11 and 15), to vary the speed.
Jaeschke does not explicitly mention wherein the span past the first movement threshold and below the third movement threshold is between 8 and 13 percent of a 100 percent potentiometer value corresponding to the maximum movement position.
However, a skilled artisan would readily recognize the benefit of wherein the span past the first movement threshold and below the third movement threshold is between 8 and 13 percent of a 100 percent potentiometer value corresponding to the maximum movement position, since it would depend on desired speed, safety and efficiency (protection of the motor, fuel savings) of the apparatus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. in view of Jaeschke wherein the span past the first movement threshold and below the third movement threshold is between 8 and 13 percent of a 100 percent potentiometer value corresponding to the maximum movement position, as Jaeschke teach.
The motivation to do so is that it would allow one to vary the speed as desired (claims 5,11 and 15 of Jaeschke and depend on desired speed, safety and efficiency (protection of the motor, fuel savings) of the apparatus).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsson; Pär et al. (US 2017/0051873) in view of Hedrick et al. (WO 2017/078809).
Regarding claim 19/14, Martinsson et al. discloses the invention as discussed above, except wherein the throttle control member is arranged to provide haptic operator feedback by differentiated resistance to movement above and below the first movement threshold.
Hedrick et al. teach a device wherein the throttle control member is arranged to provide haptic operator feedback by differentiated resistance to movement above and below the first movement threshold (para 36), to provide a warning.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Martinsson et al. wherein the throttle control member is arranged to provide haptic operator feedback by differentiated resistance to movement above and below the first movement threshold, as Hedrick et al. teaches.
The motivation to do so is that it would allow one to provide a warning (para 36 of Hedrick et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834